Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-15 and 17-22 are pending in this application.
The terminal disclaimer filed on 3/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending applications 16/361460, 16/361463, 16/361456, and 16/361271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The outstanding nonstatutory double patenting grounds of rejection over the same applications 16/361460, 16/361463, 16/361456, and 16/361271 are hereby withdrawn.  
	The outstanding ground of rejection of claims 8-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of the amendment to the claims filed on 3/5/2021.  
	Applicant is advised that claims 1-3, 6-15, and 18-22 are deemed allowable in view of the claim amendments, arguments, and declaration evidence filed on 3/5/2021.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 4,670,041) and The Pesticide Manual in view of Ikeda (US 2010/0323893) and Zagar et al. (US 7,375,058).  
It is noted for the record that this ground of rejection is directed to claims 5 and 17, which recite at least one additional herbicide C.  
Payne et al. (US 4,670,041) disclose the herbicidal activity of cinmethylin, which is ([Symbol font/0xB1])-2-exo-(2-methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane.  See column 31, lines 19-20, 23-24; see also Embodiment 9 and 10 in columns 35-36; claims 24-31, 64-66.  Selective or total herbicidal activity pre-emergence and post-emergence is disclosed (column 30, lines 52-68).  Use in crops such as cotton, soybeans, peanuts, wheat, and rice is disclosed (column 30, lines 64-68; see column 67, list of weeds).  Application to the plant, foliage, soil and locus of undesired plants is disclosed (column 31, first paragraph).  Preferable application rate of cinmethylin is disclosed as about 0.1 to 5 kg/ha (column 31, lines 14-18).  Formulation with inert carriers and/or surface active agents is disclosed (column 31, line 33 to column 32, line 66).  Combined use with other herbicides is disclosed (paragraph bridging columns 32 and 33).  Control of Echinochloa crus-galli, Digitaria sanguinalis, Bromus tectorum, Setaria lutescens and Amaranthus retroflexus is demonstrated (Embodiment 9, Table VI at columns 67-68).   
The Pesticide Manual1 is cited to establish the following known herbicidal activity of cinmethylin, flumioxazin, and sulfentrazone.  
Cinmethylin: absorbed from paddy water through the shoots and roots of germinating or emerging weeds, moves upwards through the plant and disrupts meristematic development in growing points of roots and shoots; controls important weeds of rice, including Echinochloa species, by post-transplanting application, at 25-100 g/ha, depending on the method of rice cultivation (page 195); can be tank-mixed with broad-leaved weed herbicides (page 196).  
Flumioxazin: pre-emergence protoporphyrinogen oxidase inhibitor herbicide, causes irreversible damage to membrane function and structure of susceptible plants, controls many annual broad-leaved weeds and some annual grasses in soya beans, peanuts, orchards, vines, and other crops.  Applied at 70-100 g/ha for soya beans and peanuts, and at 70-425 g/ha in orchards.  Soya beans and peanuts are tolerant.  Maize, wheat, barley and rice are moderately tolerant (page 492).  
Sulfentrazone: protoporphyrinogen oxidase inhibitor herbicide, controls annual broad-leaved weeds, some grasses, and Cyperus species in soya beans, sugar cane, and tobacco.  Applied pre-emergence or pre-plant incorporated (pages 972-973).  
Ikeda (US 2010/0323893) discloses that flumioxazin and dicamba are used together at 1:0.001 to 1:600 ratio range to control weeds in soybean or cotton field Digitaria ciliaris, Alopecurus myosuroides, Avena fatua, Agropyron repens, Bromus secalinus, Apera spica-venti, and many others is disclosed (paragraph 59).  Use of safeners such as benoxacor, cloquintocet, and many others are disclosed (paragraphs 60-61).  Additional herbicides can be further incorporated (paragraph 61).  
Zagar et al. (US 7,375,058) disclose that herbicidal activity of 3-phenyluracil herbicides such as saflufenacil can be improved and their compatibility to useful plants improved by combining them with “at least one further” herbicide such as cinmethylin, flumioxazin, sulfentrazone, dicamba, and optionally a safener such as benoxacor, cloquintocet, naphthalic anhydride, and others (column 2, lines 22-67; column 9, lines 13-15, column 10, line16; column 14, line 67; column 15, lines 1, 31;  claims 1, 3, 5, 6, 8-26).  Synergism is disclosed (column 33, lines 13-23).  Formulation with customary auxiliaries in crop protection is disclosed (claim 12).  Application to the plant or their habitat before, during and/or after emergence of undesirable plants is disclosed (claims 14-16).  Use in crop plants such as cereals, corn, rice, cotton, oilseed rape is disclosed (claims 16-20).  Control of Alopecurus myosuroides, Avena fatua, Abutilon theophrasti, Gallium aparine is shown with other embodiments of Zagar’s invention (column 42, first table, and tables of data thereafter).  
The cited prior art references do not explicitly disclose a ternary herbicidal composition comprising cinmethylin, at least one of flumioxazin and sulfentrazone, and a “herbicide C” as set forth in instant claims 5 and 17.  However, the ordinary skilled artisan would have been motivated to improve cinmethylin’s control of broad-leaved 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments and declaration filed on 3/5/2021 have been given due consideration but they were deemed unpersuasive with respect to a herbicide mixture that contains at least three herbicides, as claimed herein.  
Applicant criticizes each of the cited prior art references individually and argues that “none of the cited references or combinations thereof render obvious the claimed invention.”  Applicant also argues that the claimed composition demonstrates an unexpected, synergistic effect, as evidenced by specification and the declaration filed on 3/5/2021.  
First, the ordinary skilled artisan would have been motivated to obtain improved herbicidal control by combining cinmethylin with flumioxazin and a third herbicide such as dicamba (a herbicide C).  It would have been obvious to the ordinary skilled artisan based on routine experimentation and observation when control of undesirable vegetation in a given field would require the herbicidal properties of three herbicides, for 
Second, Applicant was advised in the previous Office action (10/6/2020) at page 8 that there is insufficient evidence that activity from the mixture of cinmethylin + flumioxazin or cinmethylin + sulfentrazone, even if it were unexpected, would be maintained in the presence of another herbicide.  The third herbicide would assert its own chemistry, phytotoxicity, and interaction with the two other herbicides, and the final efficacy of the ternary mixture would not be predictable as to unexpected synergism.  To the extent that the claims are specifically readable on cinmethylin + flumioxazin + dicamba, there is no evidence that the efficacy of this ternary mixture is unexpected in view of the prior-art-expected activity of flumioxazin + dicamba and expected efficacy of cinmethylin.  For these reasons, although the declaration filed on 3/5/2021 is sufficient evidence of nonobviousness with respect to a binary mixture of cinmethylin + flumioxazin and a binary mixture of cinmethylin + sulfentrazone, it is not sufficient evidence of nonobviousness for claims 5 and 17, which specifically recite “at least” one other herbicide C.  Consequently, Applicant’s evidence is not commensurate in scope with that of the compositions encompassed by claims 5 and 17.  
For the foregoing reasons, claims 5 and 17 must remain rejected.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8 AM to 4:30 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Sue Liu, can be reached on (571)272-5539.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Submitted by Applicant.  Pages 972-973 were cited in the IDS of 7/26/2019 (NPL No. 2).  All pages were cited and submitted in an IDS filed in the parent application (15/740,405) on 3/28/2018: NPL Nos. 1, 2 and 3.  Pages 195-196 and 492-493 were not cited in an IDS by Applicant in this application, so they were cited in the PTO-892 attached the Office action of 10/6/2020.  .